Citation Nr: 0910622	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  04-10 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The veteran had active service from September 1961 to June 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in November 2006.  This matter was 
originally on appeal from a November 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in New Orleans, Louisiana.

In April 2004, the Veteran's representative raised a claim of 
entitlement to service connection for a neuropsychiatric 
disability.  Thus, this matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The Veteran does not have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's November 2006 Remand, the Appeals 
Management Center (AMC) contacted the U.S. Army & Joint 
Services Records Research Center (JSRRC) requesting evidence 
corroborating the Veteran's claimed in-service stressors, 
scheduled the Veteran for VA examination, and issued a 
Supplemental Statement of the Case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's November 2006 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  Letters dated in March 2002 
and March 2007 fully satisfied the duty to notify provisions. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The March 2007 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  

The March 2007 letter advised the Veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).
 
Although the March 2007 letter was not sent prior to initial 
adjudication of the Veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
Veteran in January 2009.  

The Veteran's service treatment records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record also indicates that the appellant has received 
Social Security disability benefits; however, the duty to 
obtain records only applies to records that are "relevant" 
to the claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. 
Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule 
of Evidence 401 defining "relevant evidence" as "evidence 
having any tendency to make the existence of any fact that is 
of consequence to the determination of the action more 
probable or less probable than it would be without the 
evidence.").  The Veteran has not contended that he was 
awarded SSA benefits for PTSD, the disability at issue in 
this case.  Thus, there is no indication, then, that the 
records would be relevant to the claims here.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The Veteran was also 
accorded a VA examination in December 2008. 38 C.F.R. § 
3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  With respect to PTSD, service connection 
for post-traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f) (2008).  38 C.F.R. § 
4.125(a) (2008) requires that diagnoses of mental disorders 
conform to the 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).

The Veteran alleges that he suffers from PTSD as a result of 
being under the threat of nuclear war with the Russians and 
the Soviet Union because of the Cuban Missile Crisis.  The 
Veteran alleges that while stationed in Germany, he began 
feeling depressed, that sometimes his head hurt, and that he 
got very emotional.  The Veteran alleges that he was jumping 
up in his sleep and would wake up sweating and walk off the 
base.  He states that he was criticized by his friends and 
superiors and was called stupid or crazy and that he would 
get irritated, become violently aggressive, and sometimes 
fight.  The Veteran alleges that he could not remember his 
orders and was criticized.  He alleges that when he would go 
into the dispensary for headaches, he would be given aspirin 
and told to leave saying that they didn't treat crazy people 
there.  The Veteran alleges that he was discriminated against 
for his race and his condition, that he was called a 
troublemaker by white officers and enlisted men, and that he 
became very distrustful of them.  The Veteran states that he 
believes that he was given a general discharge because he 
complained about his condition and discrimination in the 
Army.

On the Veteran's PTSD questionnaire, he claimed that a fall 
during a military alert during a military operation called 
"Operation Big Lift" during the Cuban Missile Crisis when 
he was stationed in Gelnhausen, Germany contributed to his 
PTSD.  

At the hearing conducting at the RO in February 2004, the 
Veteran testified that his stressor for his PTSD was his 
staying on constant alert because of the Berlin Crisis and 
that one time he fell down two flights of stairs carrying his 
gear during an alert.  The Veteran stated that the operation 
was called, "Big Lift" at Creston, Germany, Third Armored 
Division.  The Veteran testified that he could not make a 
training run because he was injured.    

The Veteran's service treatment records indicate that on the 
Report of Medical History completed by the Veteran on April 
16, 1964, in conjunction with his separation examination, the 
Veteran claimed frequent trouble sleeping, frequent or 
terrifying nightmares, and depression or excessive worry.  
The examiner noted "Neurotic tendencies, No psychotic 
tendencies."  On April 24, 1964, the Veteran presented with 
complaint of sleep disturbance and noted that he was 
dissatisfied with the job he had.    

A January 1964 Report of Psychiatric Evaluation noted that 
the Veteran, 20 years old at the time, had been referred to 
the clinic for psychiatric evaluation prior to board 
proceedings.  The pertinent history noted that he had 23 
months in Germany, that his work performance was rated as 
unsatisfactory, and that he was looked upon by his unit as 
being a disciplinary problem.  The examiner noted that when 
the Veteran was seen initially, he had 1 CM and 1 Art. 15 and 
that he had subsequently received two more Art. 15s.  The 
Veteran denied going AWOL, "was late for 15 minute and 
another time 1 hour".  The examiner noted that the Veteran 
was alert and in contact with his environment, that he spoke 
clearly and coherently, and that he claimed not to understand 
why he was being considered for board action.  The examiner 
stated that the Veteran initially impressed them as having 
some potential to improve his status in the unit, but that it 
seemed that he had gone down hill.  The examiner stated that 
he had no recommendation in the case and that the Veteran was 
psychiatrically clear for administrative action.      

Records of Proceedings under Article 15, UCMJ note that on 
October 17, 1963, the Veteran absented himself from his place 
of duty.  On October 26, 1963, the Veteran failed to obey a 
lawful order from an NCO to report to the supply sergeant and 
accompany transportation to the field for "Operation Big 
Lift", and on November 19, 1963 had absented himself from 
his appointed place of duty.  On April 6, 1964, the Veteran 
vacated his appointed place of duty and was found asleep in 
the Post Gym and that he used false identification and was 
disrespectful while being questioned by superior officer.

The Veteran's DD Form 214 indicates that the Veteran spent 2 
years, 4 months, and 23 days at USAREUR and that he was a 
Food Service Helper.  The Veteran's personnel records also 
indicate that he spent 5 months as a cook with CoA 3d ARB 
36th Inf APO 39, 5 months as a cook with CoD 3d ARB 36th Inf 
APO 39, and 9 months as a cook with HQ Co 1st Bn 48th Inf APO 
39.  

As noted above, the Board remanded this case for additional 
development, specifically to have the AMC contact JSRRC and 
request that they provide any available information that 
might corroborate the Veteran's alleged stressors, 
particularly whether his unit was on a heightened or constant 
state of alert during the Veteran's time in Germany, 
including during any Berlin Crisis and/or Cuban Missile 
Crisis as well as whether the Veteran participated in any 
perimeter guard duty.  In response to the AMC's request, 
JSRRC noted that they had coordinated their research with the 
Center for Military History (CMH) in Washington D.C., and the 
CMH was able to verify that the 1st Battalion, 48th Infantry 
(1st Bn, 48th Inf.) was located in Worms, Germany in February 
1964 and in April 1964, the unit was located in Gelnhausen, 
Germany for the remainder of the year.  The CMH was unable to 
document named campaigns for the Berlin or Cuban Crisis.  
JSRRC also noted that they coordinated their research with 
the National Archives and Records Administration (NARA) in 
College Park, Maryland.  The NARA was unable to locate 1964 
unit records submitted by the 1st Bn, 48th Inf. Or the 3rd Arm 
Div.  Therefore, they were unable to document the Veteran's 
stated stressors.  However, information concerning his duty 
performance as a perimeter guard should be maintained in his 
OMPF.

The Board notes that the RO originally denied the Veteran's 
claim for PTSD in November 2002 based on the absence of a 
verified in-service stressor.  The denial was later continued 
in a March 2004 Statement of the Case, and in a January 2009 
Supplemental Statement of the Case based on the absence of a 
confirmed diagnosis of PTSD and the absence of a verified in-
service stressor.  On review, the Board finds the evidence 
insufficient to support service connection for PTSD.  The 
Board's decision herein does not deny the Veteran's claim for 
service connection for PTSD based upon the lack of any 
verified in-service stressor as the Board's analysis does not 
reach this issue.  The basis for the denial of service 
connection for PTSD is that the medical evidence of record 
showing that the Veteran does not have PTSD outweighs the 
medical evidence in favor of the claim.

The record indicates that the Veteran sought treatment for 
anger outbursts in September 2000.  November 2000 and 
December 2000 mental health notes diagnosed the Veteran with 
cocaine abuse in remission, mixed personality disorder, and 
r/o impulse control disorder.  A February 2001 mental health 
note diagnosed cocaine abuse, currently in remission and 
borderline personality disorder by history although the 
Veteran reported having problems with PTSD and requested to 
get into that program.  The Veteran reported being 
preoccupied with thoughts about military, flashbacks, 
insomnia, and nightmares.  The Veteran was referred to PTSD 
program.  In April 2001, Dr. R.D.M. noted that the Veteran 
had a prior diagnosis of PTSD, substance dependence, 
borderline personality disorder, and impulse control 
disorder.  

An October 2001 PTSD Intake Report authored by A.A., a 
psychology technician, notes that the Veteran complained of 
nightmares and concentration difficulties.  It was noted that 
the information regarding military history and experience was 
derived from Veteran's self report.  The Veteran reported 
that his MOS was a cook but that he actually functioned as an 
infantryman, that he was stationed in Germany during the 
Berlin Crisis, that he pulled perimeter guard duty and was 
constantly on alert for attack.  The Veteran's stressor 
reported was constantly being on alert for possible attack, 
fear of annihilation, and fear of possible nuclear attack.  
The report notes that the Veteran's symptoms of PTSD included 
reexperiencing (intrusive thoughts, nightmares, flashbacks, 
physiological reactivity, psychological reactivity), 
numbing/avoidance (avoidance of thoughts, feelings, 
conversations, places, people, situations that are reminders 
of trauma, loss of interest in activities, restricted range 
of affect, emotional detachment, sense of foreshortened 
future), and hyperarousal (sleep difficulty, poor 
concentration, irritability, hypervigilance).  With respect 
to intrusive thoughts, the report notes that the Veteran had 
difficulty with intrusive thoughts related to service during 
the Berlin crisis as evidenced by statements that he 
experienced disruptive intrusive memories and nightmares 
rehearsing such themes.  With respect to anger/irritability, 
the report notes that the Veteran exhibited poor anger 
management skills as evidenced by reports of extremely low 
thresholds for irritability and anger, frequent verbal 
confrontations, and exaggerated response to what most would 
consider relatively minor provoking stimuli.  With respect to 
sleep, the report notes the Veteran had difficulty securing 
sufficient and restful sleep and that he indicated that he 
has difficulty falling asleep, awakens during the night, and 
rarely sleeps as much as 4 hours.  With respect to 
depression, the report notes that the Veteran reported 
several depressive symptoms including loss of interest, 
apathy and lack of initiative and sadness.  

A.A. noted that although the Veteran was not involved in 
combat, he was stationed in Germany during the Berlin crisis 
with serious threats of hostilities, possibly involving 
nuclear weapons between the United States and Russia.  A.A. 
noted that the Veteran met full diagnostic criteria for PTSD 
and showed symptoms of possible borderline personality 
disorder.  He further noted that the Veteran had a long 
history of substance abuse, most recently involving cocaine 
and marijuana.  

In October 2002, the Veteran reported nightmares of being hit 
in the head.  

An October 2003 letter authored by Dr. R.D.M. states that the 
Veteran has PTSD and Bipolar II disorder and that despite 
good medication compliance, he continues to have auditory and 
visual hallucinations and sleeps two hours per night.

The Veteran underwent a VA examination in December 2008.  The 
Veteran's claims file was reviewed prior to the examination.  
The Veteran stated that his primary problem was anger, and 
reported that his anger problems have impacted his daily 
life.  The Veteran also noted sleep impairment, describing 
initial insomnia, frequent awakening (sleeping one to two 
hours at a time), and recurrent dreams of dying in his sleep.  
When questioned regarding content of other nightmares, the 
Veteran reported that after the military he had been involved 
in several radical groups including the Black Panthers, 
Republic of Africa, and National of Islam.  The Veteran 
reported that he participated in things that he would rather 
not remember and his dreams sometimes relate back to that.  
The Veteran also described some hypervigilance and slight 
paranoid ideation.  He stated that he believed that the 
military conducted LSD experiments on him and that many of 
the things that have happened to him had been motivated by 
racial discrimination.    

Mental status examination revealed that the Veteran's speech 
was normal, his mood was generally euthymic, and his affect 
was appropriate to content.  The Veteran's thought processes 
and associations were logical and tight with no loosening of 
associations or confusion noted.  The Veteran was oriented in 
all spheres, there was no evidence of delusions or 
hallucinations, and the Veteran's insight and judgment 
appeared fair.  The Veteran reported impulsive homicidal 
ideation with no plan or intent.  The diagnosis was "Post-
traumatic stress disorder, not found."  The examiner noted 
that it was evident that the Veteran had some psychiatric 
issues present particularly impulse control and anger issues, 
but that the examination did not warrant a diagnosis of PTSD.  
The examiner noted that there was no impairment in thought 
process or communication noted, and that he found no evidence 
of other psychiatric disorders other than the anger and 
irritability.  The examiner noted that the Veteran had 
significant substance abuse difficulties but reported that 
these were not problematic at the time.

The Board notes that there is a difference of opinion among 
the mental health professionals.  In deciding whether the 
Veteran has a current diagnosis of PTSD, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge. At the 
same time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over 
another.  Id.  With regard to the medical evidence, a 
diagnosis or opinion by a medical professional is not 
conclusive and is not entitled to absolute deference.  

Here, there are legitimate reasons for accepting the VA 
examiner's December 2008 unfavorable opinion over the 
favorable treating medical providers' opinions.  First, the 
Board notes that both the psychology technician and Dr. 
R.D.M. saw the Veteran in the context of developing a plan 
for treatment and supportive counseling.  It is unclear by 
reviewing the record whether either ever probed beyond the 
surface of the Veteran's reported PTSD symptoms or behavior 
to determine the origin of any psychiatric disorders.  It 
appears that without elaborating on the symptoms reported, 
diagnoses of PTSD were rendered.  Specifically, the 
psychology technician diagnosed PTSD and noted that had 
intrusive thoughts and nightmares related to service during 
the Berlin crisis but did not elaborate as to the content of 
the Veteran's intrusive thoughts or nightmares.  

In addition, although Dr. R.D.M. has diagnosed PTSD without 
elaborating on the Veteran's symptoms, in April 2004, he 
authored a note which stated that the Veteran claimed a prior 
diagnosis of PTSD, that he fell in the military, and that 
since then had had memory problems, claims he has no 
feelings, and isolates and feels very alone.  Dr. R.D.M. 
stated that the Veteran was very suspicious of people's 
motives and noted that fiscal etiology must be suspected in 
the Veteran's complaints.

In comparison, the VA examiner's opinion was rendered only 
after an extensive and objective examination was conducted 
combined with a review of the claims file and the Veteran's 
pertinent psychiatric history.  Moreover, the VA examiner's 
opinion was made after reviewing the treatment records of the 
A.A. and Dr. R.D.M.  

Thus, the Board finds that the VA examiner's reasoned medical 
opinion is accordingly more probative than diagnoses rendered 
by the Veteran's treating mental health professionals.

For the reasons set forth above, the Board finds that the 
medical evidence of record showing that the Veteran does not 
have PTSD outweighs the medical evidence in favor of the 
claim.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of 38 U.S.C.A. §§ 1110 and 1131 as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  Here, the competent and probative evidence does 
not show that the Veteran is currently diagnosed with PTSD 
consistent with the criteria of the DSM-IV.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


